Title: To James Madison from Benjamin Stoddert, 26 March 1801
From: Stoddert, Benjamin
To: Madison, James


Sir
Nav Dep 26th March 1801
I have the honor to enclose a list of the French Vessels, captured since the 1st Octr last, & brought into the ports of the United States. There are no documents in this office to shew whether these vessels have been condemned in our courts, or otherwise, except the Berceau, which has been condemned, sold, & purchased by the Public, & is now ordered to be restored, under the Treaty.

I have written to the Clerks of the different District Courts of the United States for an account of such vessels, as had been captured prior to the 1st. Octr but not finally condemned on that day. Several Vessels I have no doubt are included in this discription, which have been since sold, & therefore cannot be restored, but the money which they may have produced, can be, & this I presume will satisfy the Treaty.
A question will arise, & unless it be soon determined, will create some embarrassment & much uneasiness among the officers & crews of our ships, whether the Captors shall lose their shares of the prize money, arising from such captured vessels, as are to be restored.
I made an effort, to get an appropriation made by Congress, to settle this question, & wrote to both the Chairman of the Committee on Naval affairs—& the Chairman of the Committee on ways & means, the latter of which I do myself the honor to enclose a copy. Neither of the Gentlemen, however, paid the least attention to the subject, & I beleive under an idea, that next session would be time enough. I have the honor to be with great respect sir yr mo Obed Sert
Ben Stoddert
 

   
   RC and enclosure (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Letters to Secretary of State). RC in a clerk’s hand, except for Stoddert’s complimentary close and signature; docketed by Wagner. Enclosure 2 pp. (see n. 4).



   
   List not found, but see JM to Pichon, 13 July 1801, and Pichon to JM, 9 Dec. 1801 (DNA: RG 59, NFL, France, vol. 1).



   
   Article 4 of the convention signed at Morfontaine 30 Sept. 1800 provided for the return of captured merchantmen and cargoes (excepting contraband destined for enemy ports) which courts had not yet condemned and sold or which might be captured before ratification of the agreement (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:459–62).



   
   The French warship Le Berceau, captured by Capt. George Little and the crew of the U.S. frigate Boston 12 Oct. 1800 and taken into Boston, had been condemned by the federal district court for Massachusetts. Acting on article 3 of the convention with France, Stoddert ordered the ship restored on 20 Mar. (Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:373, 210, 150).



   
   Stoddert enclosed a copy of his letter of 15 Feb. 1801 addressed to the chairman of the committee on naval affairs, Josiah Parker of Virginia. In the letter Stoddert suggested an appropriation of $100,000 to cover the prize money federal law had guaranteed American privateers (ibid., 7:122).


